DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 8-9 recites “the passage wall”.  There is a lack of antecedent basis for “the passage wall” in previous claim limitations.  Examiner notes claim 1 defines a passage for gas and a passage for activated carbon, however it is unclear as to which “passage wall” is being referred to.   If the “passage wall” is directed to the activated carbon, examiner requests defining a wall on the passage earlier in the claim.  Claims 2-10 depend on claim 1 and hence are also allowed.
Claim 2 line 3 recites “to at least one of the activated carbon passages”.  Examiner notes claim 1 defines “an activated carbon passage”, therefore there is a lack of antecedent basis for “to at least one of the activated carbon passages”.  

Claims 5 and 6 recites “the distances”.  There is a lack of antecedent basis for “the distances” in previous claim limitations.
Claim 5 recites “the contact point of the baffle plate and the activated carbon passage”.  There is a lack of antecedent basis for “the contact point of the baffle plate and the activated carbon passage” in previous claim limitations.  
Claim 5 recites “the two ends of the activated carbon passage”.  There is a lack of antecedent basis for “the two ends of the activated carbon passage” in previous claim limitations.  
Claim 6 recites “the two sides of the activated carbon passage”.  There is a lack of antecedent basis for “the two sides of the activated carbon passage” in previous claim limitations.  
Claim 6 recites “the same side”. There is a lack of antecedent basis for “the same side” in previous claim limitations.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2,10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ito(5294420).
Ito teaches in figure 1 an activated carbon absorption tower, characterized in comprising an absorption tower body(1), a gas inlet(4) and a gas outlet(6) arranged on the absorption tower body, the absorption tower body is provided with an activated carbon passage(7; column 3 line 48), a baffle plate(unnumbered in figure 1 downstream of inlet 4) and a gas flow passage(5) connecting the gas inlet and gas outlet, the gas flow passage is separated by the baffle plate into a U shape, making the gas flow passage through the same activated carbon passage from opposite sides at least once, and the activated carbon passage is provided with flowing activated carbon inside and gas holes(louvers in figure 1) on a passage wall for connecting the gas flow passage on both sides.  
	Ito further teaches wherein at least a plurality of the gas flow passages are provided , and each of the gas flow passages is provided corresponding to at least one of the activated carbon passages and passing through the corresponding activated carbon passages from opposite directions at least once.  Ito further teaches a gas purification device comprising the activate carbon absorption tower of claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito(5294420) taken together with Buxel et al(5053210).

	Ito taken together with Buxel further teaches the absorption tower is divided into two parts by the activated carbon passage, the baffle plate is located between the activated carbon passage and the inner wall of the absorption tower body for dividing the gas flow passage to form the U shape passage, and the gas inlet and the gas outlet are located on the same side of the activated carbon passage and are respectively located on two sides of the baffle plate.  
	Ito taken together with Buxel is silent as to the specific ratio of distances of claims 5 and 6, however such a ratio of distances is a measurement that is able to be optimized by someone of ordinary skill in the art .  
	Ito taken together with Buxel further teaches the activated carbon passage is provided with a perforated partition plate(12 in Ito) or a reticulated partition plate along the activated carbon passage for dividing the activated carbon passage into a plurality of layers.  Ito taken together with Buxel further teaches that each layer of the activated 
	Ito taken together with Buxel is silent as to a flow deflector arranged inside the gas inlet, and a gas flow distributor arranged inside the gas flow passage, however Examiner respectfully submits gas flow distribution structures and inlet flow deflectors are well known in gas filtration housings, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a flow deflector arranged inside the gas inlet, and a gas flow distributor arranged inside the gas flow passage so that the gas flow direction and flow rate are controlled within the absorption tower body.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
February 16, 2022